Birdsong, Judge.
Appellants were convicted in City of Lawrenceville Recorder’s Court of disorderly conduct and each was fined $55. They then filed an appeal with the Gwinnett County Superior Court. The district attorney for Gwinnett County moved to dismiss on the grounds that the proper remedy for the appellants was a request for certiorari to the Gwinnett Superior Court. The superior court granted the motion to dismiss the appeals. The sole enumeration of error is the dismissals of the appeals. Held:
This case is controlled by Cochran v. City of Rockmart, 242 Ga. 732 (251 SE2d 259). That case held at p. 734: "The writ of certiorari is a constitutional as well as a statutory remedy. The legislature has provided by general law the manner and means for carrying out this constitutional provision. The only power and authority given by the constitution to the superior courts to correct errors in inferior courts, is by the writ of certiorari.” The Superior Court of Gwinnett County had no jurisdiction to consider an appeal from a recorder’s court within the county and properly dismissed the appeals.

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.